DETAILED ACTION
The response filed on 11/18/2020 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5-7, 9, 15-17, and 21 are amended.
Claims 8 and 20 are cancelled.
Claim 22 is added.
Claims 1-7, 9-19, 21 and 22 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 03/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent No. 10,432,380 has been reviewed and accepted.  The terminal disclaimer has been recorded. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edward J Kim (Reg. No. 78,714) on March 17, 2021.
The application has been amended as follows: 
In the claims: 
Please amend Claims 1-3, 5-7, 9, 15-17 and 21, and add new claim 22 as follows:
1.	(Currently Amended) A device, comprising:
one or more processors configured to:
detect a trigger to alter a hybrid automatic repeat request (HARQ) configuration for a network;

determine, based on detecting the trigger, and based on a network technology associated with the network and a network performance requirement for the network, a first amount of alteration to a first HARQ timing parameter of a first HARQ configuration for a first logical network slice of one or more logical network slices and a second amount of alteration to a second HARQ timing parameter of a second HARQ configuration for a second logical network slice of the one or more logical network slices; and
communicate with one or more network devices of the network to implement the first HARQ configuration and the second HARQ configuration.


	determine another alteration to the HARQ configuration that is to be performed, including a change to at least one of:
			
a quantity of HARQ processes, or
a quantity of HARQ repetitions; and
communicate with the one or more network devices to cause the other alteration.

3.	(Currently Amended) The device of claim 1, 
determine a transport network capability of the network; 
determine another alteration to the HARQ configuration based on the transport network capability of the network; and
communicate with the one or more network devices to cause the other alteration.


5.	(Currently Amended) The device of claim 1, 
determine a radio access network (RAN) split of the network; 
determine another alteration to the HARQ configuration based on the RAN split; and
communicate with the one or more network devices to cause the other alteration.


determine a use case for the network; 
determine another alteration to the HARQ configuration based on the use case; and
communicate with the one or more network devices to cause the other alteration.


7.	(Currently Amended) The device of claim 6, where the one or more processors further configured to:
determine a bandwidth requirement or a latency requirement of the use case; and
where the one or more processors, when determining the other alteration, are configured to:
determine other alteration based on the bandwidth requirement or the latency requirement of the use case.


9.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
detect a trigger to alter a hybrid automatic repeat request (HARQ) configuration for a network;

based on detecting the trigger, and based on a network technology associated with the network and a network performance requirement for the network, a first amount of alteration to a first HARQ timing parameter of a first HARQ configuration for a first logical network slice of one or more logical network slices and a second amount of alteration to a second HARQ timing parameter of a second HARQ configuration for a second logical network slice of the one or more logical network slices; and
communicate with a distributed unit or a centralized unit of the network to implement the first HARQ configuration and the second HARQ configuration. 


15.	(Currently Amended) The non-transitory computer-readable medium of claim 9, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
communicate with a network device of a core network or with a remote radio head to implement the first HARQ configuration and the second HARQ configuration.

16.	(Currently Amended) A method, comprising:
detecting, by a device, a trigger to alter a hybrid automatic require (HARQ) configuration for a network,
the network including a radio access network (RAN) that includes a centralized unit and a distributed unit to perform a set of functionalities relating to transmitting information and receiving information; 

determining, by the device, based on detecting the trigger, and based on a network technology associated with the network and a network performance requirement for the network, a first amount of alteration to a first HARQ timing parameter of a first HARQ configuration for a first logical network slice of one or more logical network slices and a second amount of alteration to a second HARQ timing parameter of a second HARQ configuration for a second logical network slice of the one or more logical network slices; and 
communicating, by the device, with one or more network devices of the network to implement the first HARQ configuration and the second HARQ configuration.

17.	(Currently Amended) The method of claim 16, further comprising:
	
determining another alteration to a set of HARQ parameters based on a network capability of the network or a use case for the network; and 

altering the set of HARQ parameters for the network based on the other alteration.


21. 	(Currently Amended) The method of claim 16, further comprising:

determining a RAN split of the network; 
another alteration to the HARQ configuration based on the RAN split; and
communicating with the one or more network devices to implement the other alteration to the HARQ configuration.

22.	(New) The device of claim 1, where the network includes a centralized unit and a distributed unit; and
where the one or more processors are further configured to:
determine another alteration to a set of HARQ parameters based on a network capability of the network, 
where the network capability is a capability of at least one of:
a back-haul connection of the network,
the back-haul connection connecting a core network and the centralized unit,
a mid-haul connection of the network,
the mid-haul connection connecting the centralized unit and the distributed unit, or
a front-haul connection of the network,
the front-haul connection connecting the distributed unit and a remote radio head; and
alter the set of HARQ parameters for the network based on the other alteration.

Response to Arguments
Applicant’s arguments filed on 03/18/2021 (See Remarks, pages 11-17) with respect to claims 1, 9 and 16 have been considered and are persuasive.  The double patenting rejections are withdrawn in view of the terminal disclaimer filed on 03/18/2021.  The rejections to claims 1-7, 9-19, 21 and 22 under 35 U.S.C. § 103 are withdrawn.

Allowable Subject Matter
Claims 1-7, 9-19, 21 and 22 (renumbered as 1-20) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (see applicant’s persuasive arguments filed on 03/18/2021 (See Remarks, pages 11-17), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462